Order, Supreme Court, New York County (David H. Edwards, Jr., J.), entered on or about May 28, 1989, denying plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
Plaintiff sued Aetna for a continuation of disability benefits payable under a policy of insurance, based upon a heart attack he suffered on August 20, 1982. We agree with the IAS court that there exist factual issues as to whether plaintiff’s current disability is the result of that heart attack or a prior heart attack sustained by him in 1976, pursuant to which Aetna had paid plaintiff $120,000 over a five-year period, the full benefits permitted under the policy then in force. We agree also that there exist factual issues surrounding plaintiff’s purported full-time employment by Mr. Franco Lurati during the period January to July 1982. Concur — Kupferman, J. P., Carro, Milonas, Wallach and Smith, JJ.